Title: To Thomas Jefferson from André Limozin, [ca. 22 September 1785]
From: Limozin, André
To: Jefferson, Thomas


[Le Havre, ca. 22 Sep. 1785.] Acknowledges TJ’s letter of 20 Sep. Though he is busy and has not been well, he will have his old letters to his friend, Robert Morris, looked through and will send TJ copies of what he wrote on the question of Fortin’s claim to an inheritance. Since the given name in the papers sent by Morris to support the claim is not the same as that in church records in France, Limozin thinks the claim will not be upheld.
His ship Eolus, Capt. Paon, will sail on 15 Oct. for Portsmouth “on her Ballast to take thither a Cargoe of Lumber for the Island of Tobago”; Limozin offers to send anything TJ wishes.
